DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 05/13/2021 amended claims 17-22 and 33.  Claims 17-33 are pending and allowed.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.

Response to Arguments
Applicant’s arguments see Remarks, filed on 05/13/2021, with respect to claims 17-19 and 33 have been fully considered and are persuasive.  The rejections of claims 17-33 have been withdrawn. 

Allowance
Claims 17-33 are allowed.
Regarding claim 17, claim 17 differs from Chang and Hsieh at least for the following limitation/s: a) the wavelength conversion unit is configured to emit scattered first light, the 
Regarding claim 19, claim 19 is an alternative solution of claim 17, in the solution of claim 19, the scattered first light, the excited light having the same color as the second light and the second light are emitted from the second side of the wavelength conversion unit, and the excited light having the different color from the second light is emitted from the first side of the wavelength conversion unit, compared with the solution of claim 17, the types of light emitted from the first side and the second side are interchanged.  Since claim 19 also contains similar distinguishing features, claim 19 is also patentable over Chang and Hsieh, at least for the same or similar reasons as stated for claim 17.

The other cited references Kurosai, Hu and Tian cannot remedy the defects of Chang and Hsieh towards obtaining the solutions of claims 17, 18 or 19, because they fail to teach or suggest the above listed differences either.
Claims 20 and 23 depend on claim 17, claims 21 and 24-32 depends on claim 18, and claims 22 depend on claim 19, thus claims 20-32 are patentable at least for their dependencies for their base claims, and also for their respective additional features.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton, can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450


(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882